Title: To James Madison from Timothy Mountford, 4 January 1805 (Abstract)
From: Mountford, Timothy
To: Madison, James


4 January 1805, Algiers. No. 2. “Yesterday noon arrived of[f] this port, his Britanic Majesty’s ship, Superb, Capt. Keats, who visited here about 12 months, past, relative to the existing difficulties, between England & Algiers.
“As proof of what I have written in No. 1, relative to the policy of England, I submit the following—
“Three offic[e]rs landed from this ship yesterday afternoon & proceeded to the Dey with a letter from Ld. Nelson, dated off Toulon—saying, ‘his Majesty wished harmony with his great & good friend the Dey—did not wish to dwell on old grievances—waved every other claim, than that which related to the Vessel, Cargo & Crew of a Zebec, called the Ape, owned by Thomas Folland, esq.—loaded with wine, on acct. of Govt. consigned to G. Burgman, esq. Dep. Com. Agent, at Malta.’
“There were five other Vessels, private property, which with their crews were demanded by Ld. Nelson last year—nothing is sd. concerning them, or the insult offered the British nation in the person of their late Consul, Mr. Falcon.
“His Lordship says, ‘here are the terms on wh. we will be firm friends, deliver up the Crew of the Ape—also the vessel & cargo if to be found—or pay the value thereof—this being complied with, Capt. Keats is instructed to land Mr. Cartright, who is duly qualified to be his Majesty’s Consul-General, for Algiers—and who is not to be landed, until these terms are promptly complied with.’
“The whole number of British subjects, demanded last year, were 79–65 of which number are now forgotten, together with five vessels, private property, to which they belonged. I beg you to be assured, I write from ample information, I have occasionally had the success to obtain.
“After the letters of Ld. Nelson were delivered—the Boat returned to the Ship, leaving on shore, Dr. Scott, Chaplain to his Royal highness the Prince of Wales—who delivered me a note from Capt. Keats, for Col. Lear, with some newspapers, requesting the attention of the Col. to the Dr. during his tarry in Algiers.
“Jan. 5th. The Ship is now standing for the port—the Dr. says, Capt. Keats will land for the answer of the Dey. The Dr. has come here in capacity of interpreter between Capt. K. & the Dey.

“I am informed, Brian McDonough, is in London—this extraordinary man is to go again to Tripoli—he is from heart a most bitter enemy to Americans—he was in Algiers 10th June, last, on the same business, on which the Dr. is here at present—but some how or other, the Dey did not like him, & England has sent another interpreter, in the Garb of a priest.
“Jan. 6th. Capt. Keats came on shore with his officers, & spent the greater part of the day in fixing the price of the Vessel & Cargo, called the Ape—which Busnach, finally agreed to pay for, & to deliver up the Crew of 14 men.
“At 4 P.M. it came on to blow & rain very hard, so that the Superb had to put immediately to Sea—Capt. Keats, went with his officers to the Marine to embark—but from the situation of the weather⟨,⟩ found it impossible to get on bd. his Ship. He returned & asked leave to tarry in the American house, with his officers and Boat crew for the night. After this, Busnach the negociator in behalf of the claim on Algiers, had another interview with Capt. Keats, and all was finally signed & ratified. Capt. Keats agreed, Mr. Cartright, the Consul, should land in the morning.
“Jan 7th. Capt. Keats sent his boat on board at day-light, with orders for the ship to come in & anchor, but there being little wind, she did not get in ’till sunset; she was saluted with 21 Guns, which was returned.”
Adds in an 8 Jan. postscript: “The Superb at anchor & preperations going on to land the Consul.”
